DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/29/2021. As directed by the amendment: claims 1, 3, 5-7, 10, 45 have been amended; claims 2, 4, 8-9, 11-12, 14, 16-18, 25-44, 46-67 have been canceled; and new claim 68 has been added. Thus, claims 1, 3, 5-7, 10, 13, 15, 19-24, 45, 68 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 01/29/2021.

Response to Arguments
Applicant’s argument pages 4-16 of the remarks filed 04/29/2021 that the cited prior arts fail to disclose a syringe preloaded with a paste having a volume between 15 uL and 2000 uL, a stiff consistency, a solids concentration of greater than 50mg/mL wherein the internal first transverse dimension of the reservoir is 3 to 20 times larger than the internal second transverse dimension of the lumen of the needle; and wherein the syringe is configured to dispense the past at a flow rate of greater than 30uL/s or greater than 65uL/s under a force applied to the plunger having a magnitude below 50N. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
 Claims 1, 3, 5-7, 10, 13, 15, 19-24, 45, 68 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Hein (US 1,929,247), Prestrelski et al. (US 2006/0211982), Nguyen et al. (US 2014/0329915), and Cherif Cheikh et al. (US 7,713,244).
Regarding claim 1, the prior arts fail to disclose/teach among all the limitation or render obvious a syringe preloaded with a paste having a volume of between 15uL and 2000uL, a stiff consistency, and a solids concentration of greater than 50mg/mL, a plunger, a luer fitting, a sealing cap, and a needle wherein the internal first transverse dimension of the reservoir is 3 to 20 times larger than the internal second transverse dimension of the lumen of the needle; and wherein the syringe is configured to dispense the paste at a flow rate of greater than 30uL/s or greater than 65uL/s under a force applied to the plunger having a magnitude below 50N, in combination with the total structure and function as claimed. 
Hein only discloses a syringe (1, figs. 1-3) preloaded with a paste (see fig. 2 for the syringe being preloaded with vial 1 and see page 1 lines 20-28, 108-109 for the contents within the vial 1 being a paste), a plunger (13), and a needle (14). 
Prestrelski only discloses the agents delivered to the patient via e.g., the epidermal, dermal, or subcutaneous layer of the skin in a concentrated form of injectable paste of slurry (abstract) wherein the formulations can contain a wide range of solids content, typically from about 1.0% to about 99.0% solids (par. 0064) and the drug slurry with a density of 1.0g/cc (par. 0140).
Nguyen only discloses the composition having a total solids content below a certain threshold to provide a viscosity suitable for injection through a small gauge needle (see par. 0052 for the total solids content of the composition).
Cherif Cheikh only discloses a syringe (1, fig. 1) preloaded with a paste (col. 7 lines 50-57), a plunger (9), a sealing cap (12), and a needle (3).
No combination of prior art was found to teach or suggest each and every element of claim 1.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783